92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976), and NRS 176.035(1) plainly
                       gives the district court discretion to run subsequent sentences
                       consecutively, see Hobbs v. State, 127 Nev. „ 251 P.3d 177, 179
                       (2011) ("If the statute's language is clear and unambiguous, we enforce the
                       statute as written.").
                                     We conclude that the district court did not abuse its discretion
                       at sentencing, and we
                                     ORDER the judgment of conviction AFFIRMED.




                       Parrhguirre                                  Saitta



                       cc: Hon. Connie J. Steinheimer, District Judge
                            Washoe County Public Defender
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                               2
U)) 1947A    44e4;74